Mr. Chief Justice Clabity delivered the opinion of the court: The claimant was employed as head carpenter for the Southern Illinois Normal University. On or about the 25th day of February while employed in painting and redecorating and tearing out certain cabinets in the chemical room and working on a scaffold of about ten feet in height, a workman assisting him stepped off of one of the boards permitting the claimant on the other end of the board to fall to the floor and fractured the heel hone of his left foot, wrenched both of his wrists and wrenched his back and caused a contusion of the back part of his head. The Attorney General comes and defends and recommends that if this court finds the claimant operated under the Workmen’s Compensation Act that claimant he allowed a compensation of $1,725.00. Therefore, it is recommended that claimant he awarded the sum of $1,725.00.